 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAFAEL GODINEZ,                                  No. 2:18-cv-2921-TLN-EFB P
12                        Plaintiff,
13           v.                                        ORDER
14    SCOTT KERNAN, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to file his amended complaint pursuant to the

19   court’s April 24, 2019 order.

20          Plaintiff’s request (ECF No. 16) is granted and plaintiff has 30 days from the date this

21   order is served to file his amended complaint.

22          So ordered.

23   Dated: May 23, 2019.

24

25

26

27

28
